DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	Drawings filed 21 November 2018 are approved. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Davister 5,088,852 is representative of the closest prior art. Davister discloses a connecting structure for disposing at least one device 5 onto an object 7, the object comprising a first connecting element 3, the device comprising a second connecting element 6, the connecting structure comprising a main body 7, being formed with a plurality of areas, each of the areas having an axis passing therethrough, a plurality of rotary discs 4, each of the rotary discs being rotatably disposed on each of the areas correspondingly, wherein each of the rotary discs has a top surface, and the axis perpendicularly passes through a center of the top surface, wherein each of the rotary discs is able to rotate about the axis, and a joint set, for connecting an object 7 and a device 5, the joint set comprising at least one third connecting element 3 and at least one fourth connecting element 3, wherein one of the at least one third connecting element or one of the at least one fourth connecting element is disposed on one of the rotary discs respectively as shown in Fig. 1. The fourth connecting element 3 of the connecting structure matches with the first connecting element of an object 7 for detachably connecting to each other, and the third connecting element 3 of the connecting structure matches with the second connecting element 6 of the device for detachably connecting to each other as shown in Fig. 1. However, Davister fails to teach or suggest having each of the disc bodies disposed at each of the openings and each of the hooks extending from each of the disc bodies along each of the axes toward each of the cavities to connect to an inner surface of the main body
so that the rotary discs are able to engage with the main body.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502.  The examiner can normally be reached on Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783